DETAILED ACTION
This Office Action is responsive to the Amendment filed 6 June 2022.  

Claims 37 and 43-50 are now pending.  The Examiner acknowledges the amendments 

to claims 37, as well as the cancellation of claims 1, 2, 4, 6-13, 15, 25, 26, 30 and 38-42 

and the addition of claims 43-50.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
5.	This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
6.	Such claim limitation(s) is/are: “mechanism for relaxation” in claim 37 and “mechanism for receiving and printing medical prescriptions” in claim 43.  For purposes of examination, “said means for relaxation” recited in claims 44, 46 and 48 lacks antecedent basis (as outlined below), however it will be interpreted as –mechanism for relaxation-- as recited in independent claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
7.	Claims 37 and 49 are objected to because of the following informalities: at line 5 of claim 37, “modules” should apparently read --module--; and at line 5 of claim 49, “therethrough” should apparently read –therethrough,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 37 and 43-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
10.	At line 14 of claim 37, it is unclear which element “functions to stabilize” references, whether it is the “mechanism for relaxation” or “said at least one patient computer module” that “functions to stabilize”.
11.	At line 4 of claim 43, it is unclear which element “is adapted to be connected with said patient computer module”, whether it is the “mechanism for receiving and printing medical prescriptions” or “said at least one health care practitioner computer module”.
12.	At line 4 of claim 43, it is unclear which “said patient computer module” is being referenced as claim 37 recites “said at least one patient computer module”.  A suggested amendment is -- said at least one patient computer module--.
13.	Claim 44 at line 2 recites the limitation "said means for relaxation".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –said mechanism for relaxation-- as recited at line 13 of claim 37 from which claim 44 depends.  
14.	Claim 46 at line 2 recites the limitation "said means for relaxation".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –said mechanism for relaxation-- as recited at line 13 of claim 37 from which claim 46 depends.  
15.	In claims 46 and 47, it is unclear if “hand vibrators and warmers” implies that the vibrators and warmers are independent of each other, for example as two separate sets, each set comprising “a hand vibrator and warmer” or if each “hand vibrator and warmer” integrates a vibrator and a warmer. The same would apply with “each of said hand vibrators and warmers” recited in claim 47 as the term “each” could still imply either of the alternatives previously noted.  
16.	Claim 46 at line 4 recites the limitation "said computer module".  There is insufficient antecedent basis for this limitation in the claim.
17.	At line 3 of claim 47, it is unclear which element “is adapted to heat up”, whether it is the “hand vibrators and warmers” or “resistors” or “conducting wires”.
18.	At line 4 of claim 47, it is unclear if “a vibrator” is the same as or different than “said hand vibrators” recited at line 2.  
19.	Claim 48 at line 2 recites the limitation "said means for relaxation".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –said mechanism for relaxation-- as recited at line 13 of claim 37 from which claim 48 depends.  
20.	Claim 48 at line 3 recites the limitation "said computer module".  There is insufficient antecedent basis for this limitation in the claim.
21.	At line 3 of claim 48, it is unclear which element “includes vibrators and cooling elements”, whether it is the “head set” or “said computer module”.  
22.	Claim 49 at line 4 recites the limitation "said primary computer module".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

24.	Claims 37, 43 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bulat (U.S. Pub. No. 2006/0293572) in view of Alyfuku et al. (U.S. Patent No. 5,410,471).  Regarding claim 37, Bulat discloses a method for delivering a medical examination, diagnosis, and treatment services to a patient over a network, the method comprising: providing a call center having at least one health care practitioner computer module in communication over said network with at least one patient computer module; receiving a call at the call center initiated by a user at one of the patient computer modules (Abstract and Fig. 1 and [0039]); and routing the call to an appropriate and available health care practitioner at one of the at least one health care practitioner computer module in order to establish a connection between one of the at least one patient computer module and one of the at least one health care practitioner computer module (Abstract and Fig. 1 and [0039]), wherein the connection permits the available healthcare practitioner to make an assessment of a patient over the network during the call and to conduct an examination of the patient over the network during the call ([0039] and [0040).
However, Bulat fails to disclose providing a means for relaxation adapted to be connected with said at least one patient computer module, and functions to stabilize a user's biological vital signs before any of said vital signs are collected, and sent to said practitioner computer module. Alyfuku likewise discloses a networked health care and monitoring system, wherein the system further includes testing and measuring instruments associated with various household appliances in order to monitor vital information of the patient and the vital information may then be transmitted to host computers of professional medical institutions (see Absiract and col. 8, lines 52-61). Alyfuku further discloses monitoring and testing at home under adequately relaxed conditions (col. 2, lines 37-40), wherein the system further comprises a mechanism for relaxation (vibratory easy chair with an adjustable massaging effect (col. 26, lines 18-25) due to a control box - col. 26, lines 42-49) adapted to be connected with a computer module (col. 1, lines 41 -68; col. 8, lines 40- 61 and col. 26, lines 18-50). The easy chair functions to (and is capable of) stabilizing a user's biological vital signs (as it is a means for relaxation) before any of said vital signs are collected and sent to said practitioner computer module (as the chair can be operated at any point per user’s control - col. 26, lines 50-62). At the time of the invention it would have been obvious to one of ordinary skill in the art to have incorporated a means for relaxation adapted to be connected with a computer module in an at-home diagnosis system as taught by Alyfuku, in a system for delivering diagnosis and treatment services via a network as suggested by Bulat as Alyfuku discloses detecting and measuring vital signs during day-to-day living activities prevents the individual from realizing measurement (col. 3, lines 27-32), which can lead to stress.
Regarding claim 43, Bulat discloses further providing a mechanism for receiving and printing medical prescriptions (facsimile machine) sent from said at least one health care practitioner module, wherein the mechanism for receiving and printing medical prescriptions is adapted to be connected with said at least one patient computer module [0160].
Regarding claim 50, said mechanism for relaxation includes a water tank 14 adapted for a user to lay and float in (Figs. 2 and 28 and col. 8, lines 20-29 of Alyfuku). 

25.	Claims 44 and 45 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bulat (U.S. Pub. No. 2006/0293572) in view of Alyfuku et al. (U.S. Patent No. 5,410,471) and further in view of Stone et al. (U.S. Pub. No. 2010/0205742). Regarding claims 44 and 45, Bulat and Alyfuku discloses wherein said mechanism/means for relaxation comprises a seat member and a reclining back rest member attached to said seat member, and a foot rest member attached to the seat member and a head rest attached to the back rest member (Fig. 42 of Alyfuku), however Bulat and Alyfuku fail to disclose that the back member is pivotably attached to the seat member and the foot rest member is pivotably attached to the seat member and the head rest member is pivotably attached to the back rest member. Stone et al. (hereinafter Stone) teaches an adjustable patient chair wherein pivotal adjustment is capable between the seat, backrest and head rest ([0014], [0015] and [0076]). At the time of the invention it would have been obvious to one of ordinary skill in the art to have incorporated a pivotal adjustment as taught by Stone, between a seat member and reclining back rest and a head rest and a back rest as suggested by Bulat and Alyfuku as a pivotal adjustment enables greater range of motion to the patient's body.

Allowable Subject Matter
26.	Claims 46-49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
27.	Applicant’s arguments filed 6 June 2022 with respect to the rejection of claims 1, 2, 4, 6-13, 15, 25, 26, 30-37, 40 and 42 under 35 U.S.C. 112, second paragraph have been fully considered.  Claim 37 remains rejected along with similar limitations in newly presented claims.  With respect to claim 37 and it being unclear which element “and functions to stabilize…biological vital signs” references, the issue has not been resolved.  
Regarding claim 46, Applicant contends that “hand vibrators and warmers” is definite per Fig. 7 and some associated pages of the specification, and further states “a first (integrated/combination) hand warmer and vibrator is connected to one vertical side of the computer module, and a second (integrated/combination) hand warmer and vibrator is connected to an opposite vertical side of the computer module…and….[t]hey are respectively electronically connected to one another and function at the same time.”  In response to applicant's argument, it is noted that the above-noted features upon which applicant relies are not all recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 47, Applicant contends that “a vibrator” at line 4 is the same vibrator as in the phrase “each of said hand vibrator and warmers…” however this argument is not persuasive as it does not properly refer back to such.  

28.	Applicant’s arguments filed 6 June 2022 with respect to the rejection of claim 37 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bulat (U.S. Pub. No. 2006/0293572) in view of Alyfuku et al. (U.S. Patent No. 5,410,471) have been fully considered and are not persuasive.  Applicant contends that there are differences which exist between Alyfuku and Bulat, and that in Alyfuku, vital sign readings are taken during the massaging process and the instant invention takes readings after the relaxation has been performed and that taking vital signs during massage will not give the same vital sign values as taking them after the massaging/relaxation function. However, this argument is not persuasive.  The chair of Alyfuku is capable of stabilizing a user's biological vital signs before or after data is collected, as the chair can be used multiple times or the data previously collected (electrocardiogram data from a bath system) can be utilized during chair operation (col. 26, lines 56-68 - col. 27, line 1). It is also noted that the claim does not positively recite taking vital signs, rather that the “mechanism for relaxation [is] adapted to be connected with said at least one patient computer module and functions to stabilize a user's biological vital signs before said biological vital signs are collected”.  It is also noted that while Applicant argues “that taking vital signs during massage will not give the same vital sign values as taking them after the massaging/relaxation function,” the claim is totally silent with respect to producing any type of “vital sign values”.
Applicant further contends that “Alyfuku does not set forth the process of being capable of stabilizing a user’s biological vital signs before or after data is collected.”  The teachings of Alyfuku need not set forth a process as the claims are written such that the mechanism for relaxation merely needs to be capable of performing such. It is noted that an individual may sit in the chair of Alyfuku at any time, before or after vital signs are taken (which may not even be by the chair because vital signs being taken at a specific point is not positively recited by the claims).  Applicant also contends that Alyfuku does not state or mention the function of relaxation anywhere as it is a system for monitoring and testing.  However, this argument is not persuasive. Alyfuku teaches an easy chair having a massage effect (col. 26, lines 18- 25) which is a known mode of relaxation. Applicant also contends that the applicant cannot find any mention of the examiner’s statement that ‘the chair can be operated at any point per the user’s control’. Attention is drawn to col. 26, lines 50-62 for such a teaching where the user’s control is that the user may sit in the chair, at any point, and a routine is carried out to perform the massaging (“relaxation”) function of the massage chair.  Applicant contends that the instant application takes vital sign readings after the relaxation has been performed and that in Alyfuku, this process step is carried out during or before chair operation. However, this argument is not persuasive. It is noted that an individual may sit in the chair of Alyfuku at any time, before or after vital signs are taken (which may not even be by the chair because vital signs being taken at a specific point is not positively recited by the claims).
Applicant also contends that the instant invention does not need or use any predetermined values and that the method and functionality are different between Bulat in view of Alyfuku and the instant application. However, this argument is not persuasive. Appellant's arguments, with respect to such values, do not clearly point out the patentable novelty which he thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. No mention of values of any sort is made in the instant claims.
Applicant also contends that the combination of Bulat and Alyfuku requires a computer to calculate an R-R value to determine an amount of audio vibrations to deliver to the chair and that the computer programs of Bulat do not have the necessary algorithms programmed thereon, and thus the resulting configuration would not function properly. However, this argument is not persuasive. The instant claims do not require delivery of audio vibrations.
Applicant further contends that modifying Bulat to include the easy chair of Alyfuku would destroy the motivation to combine the two references.  It is noted that a mere statement that the motivation would be destroyed by combining the two references does not amount to pointing on the distinct differences with respect to the claim.  
Applicant also contends that because Alyfuku’s vital sign retrieving is done during the massaging process and that of the instant invention is done after the mechanism for relaxation, the method and functionality of the resulting combination being different and would not result in the same configuration of the instant invention. However, this argument is not persuasive. Again, the specific terms of “before” and “after” are not positively recited by the claims and further, as noted above, an individual may sit in the chair of Alyfuku at any time, before or after vital signs are taken.
Applicant also contends that the system of Alyfuku relies on a bath system to generate the R-R value and this element is not present in Bulat and will also be missing in the resulting combination of Bulat and Alyfuku. However, this argument is not persuasive. The instant claims do not require a bath system or R-R value.
Applicant also contends that Bulat is also meant to be a mobile system adapted to move between patient locations in Fig. 3, and modifying its configuration to include the easy chair of Alyfuku would make it extremely difficult to move and transport between locations, and as such, Bulat's functionality would be destroyed. However, this argument is not persuasive. First, claim 37 (or those depending therefrom) do not describe the mobility of the system, or lack thereof. Further, Bulat discloses that the patient terminals may be a kiosk, which is not considered to be mobile, or a portable unit (which would be considered mobile) [0159]. Thus, Bulat's disclosure of a mobile system is just one embodiment of its teachings. It is noted that a call center is not mobile (another element of Bulat’s system - [0159]). However, it is noted that an easy chair, as disclosed by Alyfuku, would be considered to be mobile as an easy chair could be maneuvered/manipulated by a user.
Applicant then points to various research paper and publications pertaining to the effects of massage therapy for relaxation and stabilization of a person’s vital signs thereafter, however such citations are irrelevant as they do not apply to any of the rejections present above, or the merits of the claims.  In view of the foregoing, the rejection of claim 37 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bulat (U.S. Pub. No. 2006/0293572) in view of Alyfuku et al. (U.S. Patent No. 5,410,471) has been maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791